Case: 14-50475      Document: 00513291353         Page: 1    Date Filed: 12/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50475
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2015
EMILY JANE GALLIOS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

WELLS FARGO BANK NATIONAL ASSOCIATION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CV-830


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Emily Jane Gallios, proceeding pro se, has filed a motion for leave to
proceed in forma pauperis (IFP) on appeal from the district court’s grant of
summary judgment and dismissal of her diversity suit against Wells Fargo
Bank National Association (Wells Fargo). The district court denied her IFP
motion and certified that the appeal was legally frivolous. By moving for IFP




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50475    Document: 00513291353      Page: 2   Date Filed: 12/02/2015


                                 No. 14-50475

status, Gallios is challenging the district court’s certification. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Gallios does not challenge the district court’s determination that Wells
Fargo was entitled to a judgment as a matter of law on her suit to quiet title
and her claims under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,
et seq.; the Texas Business and Commerce Code; the Truth in Lending Act, 15
U.S.C. § 1601, et seq.; the Real Estate Settlement Procedures Act, 12 U.S.C.
§ 2601, et seq.; and § 51.002 of the Texas Property Code. These issues are
therefore abandoned. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Instead, Gallios contends that the district court violated her
constitutional rights by denying her motion to discharge attorney Oscar Cantu
and proceed pro se. She also contends that the district court violated her due
process rights by denying her motion to remand because, absent the claims
raised in the unauthorized supplemental petition, the jurisdictional amount in
controversy was not met. According to Gallios, had the district court allowed
her to discharge Cantu, proceed pro se, and present her arguments regarding
the unauthorized supplemental petition, her motion to remand would have
been granted.
      Gallios has not shown that she will raise a nonfrivolous issue for appeal
with respect to these claims. Gallios’s contention that the district court forced
her to retain Cantu is belied by the record. The day after Gallios filed her
motion to discharge Cantu, the district court sought a response from Cantu
and then permitted him to withdraw.          Although the district court denied
Gallios’s motion to proceed pro se and ordered her to obtain new counsel,
Gallios was allowed to enter an appearance and proceed pro se for the duration
of the case. Finally, Gallios did not file her motion to discharge Cantu, proceed



                                       2
    Case: 14-50475     Document: 00513291353   Page: 3   Date Filed: 12/02/2015


                                No. 14-50475

pro se, and voluntarily dismiss the case until December 26, 2013, more than
four months after the filing of the supplemental petition and nearly two
months after the district court’s denial of her motion to remand.
      Although Gallios has shown that she is financially eligible to proceed
IFP, she has not shown that “the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted).         Accordingly,
Gallios’s IFP motion is DENIED, and her appeal is DISMISSED as frivolous.
See id.; 5TH CIR. R. 42.2.




                                      3